Title: From George Washington to Thomas Sim Lee, 8 January 1782
From: Washington, George
To: Lee, Thomas Sim


                  
                     Dear Sir
                     Philadelphia Jany 8th 1782
                  
                  I have lately been informed, that a number of Soldiers, Belonging to the Army which had served in Virginia, were, on their return from thence, left sick in Annapolis, and that they are now in a very distressed situation for the want of Cloathing, and other necessaries—I shall direct the Clothier to send such Articles as are most necessary, as soon as may be; and in the mean time will pray your Excellency, that any assistance in the power of your State, may be granted to them; and which I am confident will be done, on account of their meritorious services, as well as for the sake of humanity itself which is particularly interested, in the preservation & relief of those pining under the pressure of want & disease.  I have the honor to be Your Excellencys Most Obedt Humble Servant
                  
                     Go: Washington
                     
                  
               